Citation Nr: 9934767	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  95-04 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased original rating for right 
hand weakness, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased original rating for left hand 
weakness, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to December 
1984.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which established entitlement to service 
connection for right and left hand weakness and assigned a 10 
percent disability rating for each hand.

The Board notes that the veteran's representative has filed a 
claim of clear and unmistakable error in a June 1, 1999, 
memorandum and contends that the veteran should be receiving 
special monthly compensation at a higher rate.  The Board 
also notes that the most recent VA examination also diagnosed 
chronic incontinence of bowel and urine and that the veteran 
has not been considered for a rating for those consequences 
of his multiple sclerosis.  However, those claims have not 
been addressed by the RO, and no appeal on those claims has 
been perfected.  Therefore, those issues are not before the 
Board and are referred to the RO for the appropriate action.


REMAND

The United States Court of Appeals for Veterans Claims has 
held that VA has a duty to assist veterans in the development 
of facts pertinent to their claims, under 38 U.S.C.A. 
§ 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) (1998), which 
requires that VA accomplish additional development of the 
evidence if the record currently before it is inadequate.  
Littke v. Derwinski, 1 Vet.App. 90 (1990).

The Board notes that the veteran's most recent VA examination 
in February 1997 did not provide enough specific information 
relevant to the rating of the veteran's upper extremity 
disabilities in order for the Board to assign a rating.  
Furthermore, at his June 1999 hearing before the undersigned 
the veteran provided credible statements that his left and 
right hand symptoms had increased in severity since the 
February 1997 examination.  Therefore, the Board feels that a 
VA examination would be useful in determining the current 
extent and severity of the veteran's left hand and right hand 
weakness.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should schedule the veteran 
for VA neurological and muscular 
examinations.  The claims folder and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner prior to the examination.  
Specifically the examiner should provide 
the following information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should state the 
current level of weakness of the 
veteran's right hand and of the 
veteran's left hand.  The examiner 
should provide a complete statement 
of all pathology in the veteran's 
right and left hands.  The examiner 
should state whether, and if so, to 
what extent, the veteran's right and 
left hand disabilities result in 
pain, limitation of motion, excess 
motion, incoordination, 
fatigability, or pain on motion.  
The examiner should conduct 
appropriate neurological and 
muscular testing and the results 
should be included with the 
examination report.  The examiner 
should also provide a statement as 
to the level of use of the right and 
left hands possible for the veteran.

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

3.  Following completion of the 
foregoing, the RO should review the 
issues on appeal.  If the decision 
remains adverse to the veteran, in whole 
or in part, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The Board expresses its gratitude in advance to the RO and 
the examining physician for assisting in the requested 
development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with any requested development may have an adverse effect 
upon his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




